DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson (US 2012/0316685).
Regarding Claim 1, Pettersson teaches a position adjustment apparatus (Figure 2; Gimbal System 20) adjusting a mounting position of a posture detection apparatus (Figure 2; Gimbal Apparatus 22) mounted on a moving body (Figure 2: Vehicle 28) for detecting a variation in posture of the moving body (see Paragraph [0037]), the position adjustment apparatus (Figure 2; Gimbal System 20) comprising: 
a first mounting base (Figure 2; First Frame 38) mounted on a part of the moving body (see Figure 2; Paragraph [0032]; wherein the first frame 38 is mounted on vehicle 28); 

a moving mechanism (Figure 2; Gimbal Assembly 32) rotationally moving the second mounting base (Figure 2; Payload 34) relative to the first mounting base (Figure 2; First Frame 38) in at least one of three axial directions corresponding to a first axis (Figure 2; Fourth Axis 66), a second axis (Figure 2; Second Axis 62), and a third axis (Figure 2; First Axis 60) orthogonal to each other (see Figure 2 and Paragraph [0035]); 
an acceleration sensor (Figure 2; Gyroscope 78) arranged on the second mounting base (see Figure 2); and 
a signal output part outputting a detection signal from the acceleration sensor (Figure 2; Gyroscope 78) to the outside (see Paragraph [0037]).
Regarding Claim 2, Pettersson teaches the limitations of claim 1 as detailed above. 
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32) includes a first rotating mechanism (Figure 2; Motor 74) rotationally moving the second mounting base (Figure 2; Payload 34) around the first axis (see Paragraph [0035]), and a second rotating mechanism (Figure 2; Motor 70) rotationally moving the second mounting base (Figure 2; Payload 34) around the second axis (see Paragraph [0035]), wherein 
the first axis (Figure 2; Fourth Axis 66) is an axis extending in a front-rear direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 
Regarding Claim 3, Pettersson teaches the limitations of claim 1 as detailed above.
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32) includes a first rotating mechanism (Figure 2; Motor 74) rotationally moving the second mounting base (Figure 2; Payload 34) around the first axis (see Paragraph [0035]), and wherein 
the first axis (Figure 2; Fourth Axis 66) is an axis extending in a front-rear direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 and 2; Paragraph [0035]; wherein upon payload 34 being rotated about the y axis by either motor 70 or 72 the axis of motor 74 will be such that it extends in the front-back direction of vehicle 28).
Regarding Claim 4, Pettersson teaches the limitations of claim 1 as detailed above.
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32) includes a second rotating mechanism (Figure 2; Motor 70) rotationally moving the second mounting base (Figure 2; Payload 34) around the second axis (see Paragraph 
Regarding Claim 5, Pettersson teaches the limitations of claim 2 as detailed above.
Pettersson further teaches drive parts (Figure 2; Processor 82) respectively driving the first rotation mechanism (Figure 2; Motor 74) and the second rotation mechanism (see Figure 2; Motor 70; Paragraphs [0038]-[0039]; wherein it is disclosed that processor 82 control operation of the motors).
Regarding Claim 6, Pettersson teaches the limitations of claim 2 as detailed above.
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32) further includes a third rotation mechanism (Figure 2; Motor 68) rotationally moving the second mounting base (Figure 2; Payload 34) around the third axis (see Paragraph [0035]).
Regarding Claim 7, Pettersson teaches the limitations of claim 1 as detailed above.
Pettersson further teaches the moving mechanism (Figure 2; Gimbal Assembly 32) further includes a slide mechanism (Figure 2; Coupling Assembly 46) parallelly moving the second mounting base (Figure 2; Payload 34) relative to the first mounting base (Figure 2; First Frame 38) in at least one of the three axial directions (see 
Regarding Claim 8, Pettersson teaches the limitations of claim 7 as detailed above.
Pettersson further teaches a drive part driving the slide mechanism (see Figures 2 and 6; Paragraph [0070]; wherein it is disclosed that the coupled rotation of bar assemblies 104, 106 via gears 116, 118 maintains all four of the attachment sites 172 of arms 130 in a coplanar arrangement and drives translational motion of the lower frame).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guttag et al (US 2016/0025973; hereinafter referred to as Guttag) in view of Pettersson (US 2012/0316685).
Regarding Claim 1, Guttag discloses a posture detection apparatus (Figure 7; Gyroscope 223) mounted on a moving body (see Figure 1; wherein the gyroscope 223 is located within the HUD device 2 which is mounted to the dashboard DSH of the vehicle) for detecting a variation in posture of the moving body (see Paragraphs [0085] and [0113]).

Pettersson discloses a position adjustment apparatus (Figure 2; Gimbal System 20) adjusting a mounting position of a posture detection apparatus (Figure 2; Gimbal Apparatus 22) mounted on a moving body (Figure 2: Vehicle 28) for detecting a variation in posture of the moving body (see Paragraph [0037]), the position adjustment apparatus (Figure 2; Gimbal System 20) comprising: 
a first mounting base (Figure 2; First Frame 38) mounted on a part of the moving body (see Figure 2; Paragraph [0032]; wherein the first frame 38 is mounted on vehicle 28); 
a second mounting base (Figure 2; Payload 34) mounted on the posture detection apparatus; (see Figure 2; wherein the payload 34 is mounted on the gimbal apparatus 22); 
a moving mechanism (Figure 2; Gimbal Assembly 32) rotationally moving the second mounting base (Figure 2; Payload 34) relative to the first mounting base (Figure 2; First Frame 38) in at least one of three axial directions corresponding to a first axis (Figure 2; Fourth Axis 66), a second axis (Figure 2; Second Axis 62), and a third axis (Figure 2; First Axis 60) orthogonal to each other (see Figure 2 and Paragraph [0035]); 
an acceleration sensor (Figure 2; Gyroscope 78) arranged on the second mounting base (see Figure 2); and 
a signal output part outputting a detection signal from the acceleration sensor (Figure 2; Gyroscope 78) to the outside (see Paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection system of Guttag such that the position adjustment apparatus is configured to adjust a mounting position of a posture detection apparatus, the position adjustment apparatus comprising: a first mounting base mounted on a part of the moving body; a second mounting base mounted on the posture detection apparatus; a moving mechanism rotationally moving the second mounting base relative to the first mounting base in at least one of three axial directions corresponding to a first axis, a second axis, and a third axis orthogonal to each other; an acceleration sensor arranged on the second mounting base; and a signal output part outputting a detection signal from the acceleration sensor to the outside, as taught by Pettersson, because doing so would provide a gimbal system which may stabilize a gyroscope that measures angular position or rate of angular change, thereby allowing for more accurate measurement results (see Pettersson Paragraphs [0003] and [0037]).
Regarding Claim 2, Guttag as modified by Pettersson discloses the limitations of claim 1 as detailed above.

the first axis (Figure 2; Fourth Axis 66) is an axis extending in a front-rear direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 and 2; Paragraph [0035]; wherein upon payload 34 being rotated about the y axis by either motor 70 or 72 the axis of motor 74 will be such that it extends in the front-back direction of vehicle 28), and wherein the second axis (Figure 2; Second Axis 62) is an axis extending in a width direction of the moving body (Figure 2: Vehicle 28) while the position adjustment apparatus (Figure 2; Gimbal System 20) is mounted on the moving body (see Figures 1 and 2; Paragraph [0031]).
Regarding Claim 5, Guttag as modified by Pettersson discloses the limitations of claim 2 as detailed above.
Pettersson further discloses drive parts (Figure 2; Processor 82) respectively driving the first rotation mechanism (Figure 2; Motor 74) and the second rotation mechanism (see Figure 2; Motor 70; Paragraphs [0038]-[0039]; wherein it is disclosed that processor 82 control operation of the motors).
Regarding Claim 9, Guttag as modified by Pettersson discloses the limitations of claim 1 as detailed above.

a posture detection apparatus (Figure 7; Gyroscope 223) detecting a variation in posture of the moving body (see Paragraph [0085]); 
a projection apparatus (Figure 3a; Projector Engine 10) projecting moving object information while correcting a projection position by reference to a detection result from the posture detection apparatus (see Paragraphs [0049] and [0085]). 
Guttag does not expressly disclose adjusting a mounting posture of the posture detection apparatus relative to the moving body.
Pettersson discloses the position adjustment apparatus according to claim 1 (see claim 1 rejection above), and adjusting a mounting posture of a posture detection apparatus (Figure 2; Gimbal Apparatus 22) relative to the moving body (see Paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection system of Guttag to include adjusting a mounting posture of the posture detection apparatus relative to the moving body, as taught by Pettersson, because doing so would provide a gimbal system which may stabilize a gyroscope that measures angular position or rate of angular change, thereby allowing for more accurate measurement results (see Pettersson Paragraphs [0003] and [0037]).
Regarding Claim 10, Guttag as modified by Pettersson discloses the limitations of claim 9 as detailed above.

Regarding Claim 11, Guttag as modified by Pettersson discloses the limitations of claim 5 as detailed above.
Guttag further discloses a projection system (Figure 3a) comprising: 
a posture detection apparatus (Figure 7; Gyroscope 223) detecting a variation in posture of the moving body (see Paragraph [0085]); 
a projection apparatus (Figure 3a; Projector Engine 10) projecting moving object information while correcting a projection position by reference to a detection result from the posture detection apparatus (see Paragraphs [0049] and [0085]).
Guttag does not expressly disclose the position adjustment apparatus according to claim 5, adjusting a mounting posture of the posture detection apparatus relative to the moving body; and a correction processing apparatus receiving a detection signal from the acceleration sensor to calculate a mounting position of the posture detection apparatus on the moving body, wherein the position adjustment apparatus includes a drive control part controlling the drive parts, wherein the position adjustment apparatus compares a mounting position calculated by the correction processing apparatus with a predetermined adjustment value, and wherein the drive control part controls the drive parts in accordance with a result of the comparison by the position adjustment apparatus.
Pettersson discloses the position adjustment apparatus (Figure 2; Gimbal System 20) according to claim 5 (see Claim 5 rejection above), adjusting a mounting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection system of Guttag to include the position adjustment apparatus according to claim 5, adjusting a mounting posture of the posture detection apparatus relative to the moving body; and a correction processing apparatus receiving a detection signal from the acceleration sensor to calculate a mounting position of the posture detection apparatus on the moving body, 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882